


109 HR 6298 IH: R.S. 2477 Rights-Of-Way

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6298
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To clarify congressional intent with respect to the
		  nature of rights-of-way granted and accepted under former section 2477 of the
		  Revised Statutes, and for other purposes.
	
	
		1.Short title, findings,
			 purposes
			(a)Short
			 titleThis Act may be cited
			 as the R.S. 2477 Rights-Of-Way
			 Recognition Act.
			(b)FindingsCongress
			 finds the following:
				(1)Prior to its
			 repeal by section 706 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1701 et seq.), section 2477 of the Revised Statutes of the United States
			 (43 U.S.C. 932) provided a perpetual grant of a right of way for the
			 construction of highways over public lands, not reserved for public
			 uses.
				(2)The Federal Land
			 Policy and Management Act of 1976 protects R.S. 2477 rights-of-way in existence
			 on October 21, 1976, the date on which R.S. 2477 was repealed.
				(3)The R.S. 2477
			 grant was accepted by establishing a public highway in any manner recognized
			 under State law.
				(4)State law, rather
			 than Federal agency rules or regulations, controls how a highway is established
			 for purposes of R.S. 2477 rights-of-way.
				(5)Coal and other
			 mineral withdrawal lands are public lands, not reserved for public
			 uses for purposes of R.S. 2477 rights-of-way.
				(6)Federal agencies
			 may not issue rules or regulations, or adjudicate controversies, relating to
			 R.S. 2477 rights-of-way.
				(7)State and local
			 governments should consult with Federal agencies before beginning road
			 improvement projects, but no such consultation is required for routine
			 maintenance projects, and any disagreement arising from any such consultation
			 should be resolved by courts of law rather than by Federal agencies.
				(8)Congress should
			 acknowledge R.S. 2477 rights-of-way for routes shown in 1976–86 era official
			 governmental maps.
				(c)PurposesThe
			 purposes of this Act are—
				(1)to clarify
			 congressional intent with respect to the nature of R.S. 2477 rights-of-way in a
			 manner consistent with the findings set forth in subsection (b);
				(2)to establish
			 protocols for appropriate Federal agencies with respect to maintenance,
			 repairs, and improvements of R.S. 2477 highways; and
				(3)to acknowledge,
			 recognize, and disclaim all right, title, and interest in and to R.S. 2477
			 rights-of-way for roads, streets, highways, and trails across Federal land, not
			 reserved for public uses, as recorded in timely official governmental maps and
			 supplemented where appropriate by official governmental aerial
			 photographs.
				2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)The term
			 R.S. 2477 means section 2477 of the Revised Statutes (43 U.S.C.
			 932).
			(2)The term
			 highway means any route over which the general public has a right
			 of passage and includes any kind of route used for public travel, such as a
			 road for motorized vehicles, carriage way, navigable river, trail, or
			 footpath.
			(3)The term
			 R.S. 2477 highway means a highway for which an R.S. 2477
			 right-of-way exists.
			(4)The term
			 R.S. 2477 right-of-way means a right-of-way for a highway over
			 Federal lands, not reserved for public uses, established by acts on the ground
			 sufficient under applicable State law to establish a highway and thus accept
			 the R.S. 2477 right-of-way grant.
			(5)The term
			 applicable State law means the common and statutory laws of the
			 State or territory in which a purported R.S. 2477 highway or segment thereof is
			 located.
			(6)The term
			 public lands means all public domain lands that have been owned by
			 the United States.
			(7)The term
			 public lands, not reserved for public uses means—
				(A)any public lands
			 currently under the ownership of the United States other than tribal lands,
			 national forest reserves, national parks, national recreation areas, national
			 monuments, congressional wilderness, national wild and scenic river system
			 lands, congressionally designated wildlife refuge areas, and congressionally
			 designated wilderness study areas; and
				(B)any public lands
			 ever owned by the United States before the land was disposed of or before the
			 land became tribal lands, national forest reserves, national parks, national
			 recreation areas, national monuments, congressional wilderness, national wild
			 and scenic river system lands, congressionally designated wildlife refuge
			 areas, and congressionally designated wilderness study areas.
				(8)The term
			 appropriate Federal agency means the Federal land management
			 agency with primary responsibility to manage and administer the public land
			 over which a purported R.S. 2477 highway or segment thereof is located.
			(9)The
			 term official governmental aerial photograph means any
			 air-to-ground photographic image or copy thereof, created by or for, or
			 maintained as part of the records of, any department, division, service,
			 office, bureau, or other agency of the Federal government or of any State,
			 county, municipal, or other local government.
			(10)The term
			 official governmental map means any highway map, tourist map,
			 topographical map, plat map, quadrangle, survey map, transportation map, land
			 use map, general land office map, township or grid map or any other map issued
			 by or for, or maintained as part of the records of, any department, division,
			 service, office, or other agency of the Federal government or of any State,
			 county, municipal, or other local government.
			3.Clarification of
			 congressional intent with respect to the nature of R.S. 2477
			 rights-of-wayCongress makes
			 the following clarifications:
			(1)Prior to its
			 repeal on October 21, 1976, R.S. 2477 constituted an unequivocal grant of free
			 rights-of-way over public lands not reserved for public uses.
			(2)Legal title to an
			 R.S. 2477 right-of-way could pass to a State or local government without
			 Federal land management agency knowledge, involvement, action, or approval of
			 any kind.
			(3)At the time R.S.
			 2477 was enacted, Congress incorporated applicable State law regarding the
			 establishment of highways, and applicable State laws established the terms of
			 acceptance for R.S. 2477 rights-of-way grants.
			(4)Acts on the part
			 of the public, at any time prior to October 21, 1976, or the date on which the
			 subject land may have been reserved for public uses, whichever date is earlier,
			 that were sufficient to create a public highway under applicable State law
			 caused legal title to an R.S. 2477 right-of-way to pass to the respective State
			 and county in which such highway was located.
			(5)The applicable
			 laws of each State govern the resolution of issues relating to the validity and
			 scope of R.S. 2477 rights-of-way, including—
				(A)what constitutes a
			 highway and its essential characteristics;
				(B)what actions are
			 required to establish a public highway;
				(C)the length of time
			 of public use, if any, necessary to establish a public highway and resulting
			 R.S. 2477 right-of-way;
				(D)the necessity of
			 mechanical construction to establish a pubic highway and resulting R.S. 2477
			 right-of-way; and
				(E)the sufficiency of
			 public construction alone without proof of a certain number of years of
			 continuous public use to establish a public highway and resulting R.S. 2477
			 right-of-way.
				(6)R.S. 2477 applied
			 retroactively to validate rights-of-way established prior to the enactment of
			 the statute in 1866.
			(7)A
			 highway initially constructed by the Federal Government became an R.S. 2477
			 right-of-way upon the occurrence of acts on the part of the public, at any time
			 prior to October 21, 1976, or the date on which the subject land may have been
			 reserved for public uses, whichever date is earlier, that were sufficient to
			 create a public highway under applicable State law.
			(8)At the time R.S.
			 2477 was enacted, Congress incorporated the common law regarding what
			 constitutes a public highway and its essential characteristics.
			(9)The common law
			 concept of a highway recognizes that any route over which the general public
			 has a right of passage, such as a carriage way, navigable river, or footpath,
			 is a highway.
			(10)Unless
			 specifically provided otherwise by applicable State law, a road need not be
			 mechanically constructed in order to establish acceptance of an R.S. 2477
			 right-of-way grant.
			(11)For purposes of
			 establishing an R.S. 2477 right-of-way, the term construction
			 means any one of the ways authorized by the laws of the State in which the
			 subject land is located, including—
				(A)the minimum
			 construction necessary to enable the intended public use of the route, such as
			 the moving of boulders, clearing of underbrush and trees, or digging of
			 occasional crude dugways;
				(B)actions to build,
			 erect, form, or create the route; and
				(C)the forming of the
			 route by repeated use and traffic, without a mechanical means of
			 construction.
				(12)For purposes of
			 establishing an R.S. 2477 right-of-way, applicable State law shall determine
			 whether proof of construction alone is sufficient without proof of continuous
			 public use. Nothing in R.S. 2477 is intended to, or shall be construed to,
			 prohibit the establishment of an R.S. 2477 right-of-way under State law upon
			 mere proof of construction without proof of continuous public use.
			(13)For purposes of
			 establishing an R.S. 2477 right-of-way, the nature, extent, and degree of
			 continuous public use necessary to satisfy any State-law public continuous use
			 requirements, and the nature, extent, and degree of construction
			 activities necessary to satisfy any State-law construction requirements, are
			 questions to be determined under applicable State law.
			(14)Unless applicable
			 State law provides to the contrary, nothing in R.S. 2477 is intended to, or
			 shall be construed to, require that roads lead to a definite destination or
			 terminus in order to qualify as a highway for purposes of an
			 R.S. 2477 right-of-way grant.
			(15)For purposes of
			 R.S. 2477, the term public lands, not reserved for public uses
			 includes—
				(A)land subject to
			 the Act entitled An Act for the protection of surface rights of
			 entrymen, approved March 3, 1909 (Chapter 270, 35 Stat. 844; 30 U.S.C.
			 81);
				(B)land subject to
			 the Act entitled An Act to provide for agricultural entries on coal
			 lands, approved June 22, 1910 (Chapter 318, 36 Stat. 583; 30 U.S.C. 83
			 et seq.);
				(C)land subject to
			 the Act of June 25, 1910, commonly known as the Pickett Act (Chapter 421, 36
			 Stat. 847; 43 U.S.C. 141 et seq.);
				(D)land subject to
			 any coal withdrawal made pursuant to the congressional Acts described in
			 subparagraphs (A), (B), and (C);
				(E)land withdrawn
			 under Executive Order 6910, issued November 26, 1934; and
				(F)any other land
			 withdrawn but not reserved, and land
			 reserved but not reserved for public uses.
				(16)Any executive
			 branch administrative rule or regulation pertaining to the recognition,
			 management, validity, or scope of an R.S. 2477 right-of-way is
			 prohibited.
			(17)Congress has not
			 delegated to any Federal land management agency, or to any other agency in the
			 executive branch, primary jurisdiction or other authority to adjudicate,
			 formally or informally, any claims, disputes, cases, or controversies regarding
			 the validity or scope of R.S. 2477 rights-of-way. Such claims, disputes, cases,
			 and controversies shall be adjudicated only through the courts.
			(18)Nothing in this
			 Act is intended nor shall be construed to prohibit a Federal land management
			 agency from making non-binding determinations of validity and scope of R.S.
			 2477 rights-of-way, if such determinations are made solely—
				(A)for the agency’s
			 own internal purposes without any intent to be binding or final agency actions;
			 and
				(B)for limited
			 purposes such as internal planning decisions regarding land use, or in
			 determining the agency’s position in court litigation.
				(19)Any such Federal
			 land management agency determination shall not be—
				(A)subject to the
			 requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.);
				(B)construed to be a
			 binding agency determination; or
				(C)given any
			 deference or respect in court proceedings to adjudicate issues of validity or
			 scope of R.S. 2477 rights-of-way, other than deference to the persuasiveness of
			 that determination.
				4.Protocols with
			 respect to maintenance, repairs, and improvements of R.S. 2477
			 highwaysThe following
			 protocols apply with respect to maintenance, repairs, and improvements of R.S.
			 2477 highways:
			(1)Federal agencies
			 shall not require State or local governments to consult with or obtain
			 permission from any Federal land management agency prior to performing routine
			 maintenance and repair on R.S. 2477 rights-of-way routes, as long as State and
			 local governments act within the scope of the right-of-way and such maintenance
			 and repair preserves the existing condition of the route. For purposes of this
			 paragraph, routine repair and maintenance includes preservation
			 of an existing road, physical upkeep, repair of wear or damage from natural or
			 other causes, maintenance of the shape of the road, grading or blading to
			 preserve the character of the road in accordance with prior practice,
			 maintenance to ensure proper drainage, and any other activities necessary to
			 preserve the status quo.
			(2)Subject to the
			 consultation requirements specified in paragraph (3), Federal land management
			 agencies shall permit improvements by a State or local government to an R.S.
			 2477 right-of-way route, beyond routine maintenance and repair, if such
			 improvements are reasonable and necessary for the type of use to which the
			 route was put prior to October 21, 1976, or the date on which the subject land
			 may have been reserved for public uses, whichever date is earlier. Federal
			 agencies shall not require State and local governments to maintain an R.S. 2477
			 right-of-way route in precisely the same condition it was on October 21, 1976,
			 or the date on which the subject land may have been reserved for public uses,
			 whichever date is earlier, but shall permit those improvements which are
			 reasonably necessary to meet the exigencies of increased travel so long as they
			 are done in light of traditional uses to which the right of way was put as of
			 October 21, 1976, or the date on which the subject land may have been reserved
			 for public uses, whichever date is earlier, as determined pursuant to State
			 law.
			(3)(A)For proposed
			 improvements to an R.S. 2477 right-of-way route that go beyond routine
			 maintenance and repair, the appropriate Federal agency shall require State and
			 local governments to consult with the agency before allowing such improvement
			 projects to proceed. Examples of improvement projects that go beyond routine
			 maintenance and repair are the following: widening of a road; horizontal or
			 vertical realignment; installation of bridges, culverts, and other drainage
			 structures; significant change in surface composition; and grading or blading
			 for the first time. The appropriate Federal agency shall require State and
			 local governments to advise the agency of the proposed improvement sufficiently
			 in advance of the proposed improvement project to afford the Federal agency a
			 fair opportunity to perform its duties, including the following:
					(i)To determine whether the proposed
			 improvement is fair and reasonable in light of the traditional uses of the
			 right-of-way as of October 21, 1976, or the date on which the subject land may
			 have been reserved for public uses, whichever date is earlier.
					(ii)To study potential effects and
			 determine if the proposed action would impair or degrade the surrounding
			 lands.
					(iii)To determine whether
			 modifications in the proposed improvement plans should be made to protect the
			 surrounding lands and propose those modifications, if appropriate.
					(iv)To perform the duties described in
			 this subparagraph in a timely and expeditious manner, and refrain from using
			 agency authority, either by delay or unreasonable disapproval, to impair the
			 rights of the R.S. 2477 right-of-way holder.
					(B)In the event of a disagreement over
			 the proposed improvement project after the consultation process described in
			 subparagraph (A), the appropriate Federal agency shall resort to the courts for
			 resolution of the disagreement before allowing the State or local government to
			 proceed with the project. The decision of the court shall govern whether and on
			 what terms the improvement project may proceed.
				(C)No
			 Federal agency action carried out while performing the duties set forth in
			 subparagraph (A) constitutes a binding agency determination deserving of any
			 deference or respect in court proceedings to adjudicate issues of validity or
			 scope of an R.S. 2477 right-of-way, other than deference to the persuasiveness
			 of that determination.
				(D)For all proposed improvement projects
			 within the scope of an R.S. 2477 right-of-way, as understood on October 21,
			 1976, or the date on which the subject land may have been reserved for public
			 uses, whichever such date is earlier, and as determined under applicable State
			 law, Federal agency action carried out while performing the duties set forth in
			 subparagraph (A) shall not be subject to the requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				5.Acknowledgment
			 and recognition of validity of certain R.S. 2477 rights-of-way recorded in
			 official governmental maps and aerial photographs, and disclaimer of all right,
			 title, and interest with respect theretoWithout limiting the ability of States and
			 counties to assert, claim, and pursue legal recourse with respect to other
			 possible R.S. 2477 public rights-of-way claims as provided by law, Congress
			 hereby acknowledges, confirms, recognizes, and forever disclaims, in favor of
			 the respective State and county of location, as joint tenants, the following as
			 having heretofore validly vested under R.S. 2477:
			(1)Pre–October 21,
			 1976, governmental transportation mapsA public right-of-way over
			 Federal land (or any Federal-land portion of a public right-of-way over both
			 Federal and non-Federal land) for each and every highway shown on any official
			 governmental map that was published on or before October 21, 1976, excepting
			 those portions that run over Federal land already reserved for public uses
			 before the date on which the relevant governmental map issued. For purposes of
			 R.S. 2477 and this paragraph, lands subject to withdrawal under the Acts
			 described in sections 3(15)(A), 3(15)(B), and 3(15)(C), or subject to any other
			 subsurface mineral and energy withdrawal, do not constitute Federal land
			 already reserved for public uses.
			(2)Official
			 governmental maps published between October 21, 1976, and October 21,
			 1986A public right-of-way over Federal land (or any Federal-land
			 portion of a public right-of-way that crosses over both Federal and non-Federal
			 land) for each and every highway shown on any official governmental map that
			 was published between October 21, 1976, and October 21, 1986, excepting those
			 portions that run over Federal land already reserved for public uses before the
			 date on which the relevant government map issued; Provided, that the given
			 road, street, highway, or trail also appears in an official governmental aerial
			 photograph taken on or before October 21, 1976, or the date on which the
			 subject land may have been reserved for public uses, whichever date is earlier,
			 in which case the form, location, and scope of the right-of-way illustrated in
			 the aerial photograph shall control the extent of the right-of-way
			 acknowledged, confirmed, recognized, and disclaimed herein. For purposes of
			 R.S. 2477 and this paragraph, lands subject to withdrawal under the Acts
			 described in sections 3(15)(A), 3(15)(B), and 3(15)(C), or subject to any other
			 subsurface mineral and energy withdrawal, do not constitute Federal land
			 already reserved for public uses.
			6.Relationship to
			 the Federal Land Policy and Management Act of 1976 and the Alaska National
			 Interest Lands Conservation ActNothing in this Act is intended to, or
			 shall be construed to, affect, change, alter, or modify title V of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) or title XI of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et
			 seq.).
		
